Citation Nr: 0826731	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-39 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease, lumbar spine, with disc bulge.

2.  Entitlement to an initial rating in excess of 10 percent 
for left lumbar radiculopathy associated with degenerative 
disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to July 
2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that granted service connection and assigned a 10 
percent initial disability rating for degenerative disc 
disease, lumbar spine, with disc bulge, with a history of 
left lumbar radiculopathy, effective August 1, 2003.  In 
January 2004, the veteran notified VA that he had relocated 
to Alabama.  Jurisdiction of his claim was subsequently 
transferred to the Montgomery, Alabama RO.  By an October 
2007 rating decision, the RO continued the 10 percent 
disability rating for degenerative disc disease, lumbar 
spine, with disc bulge, and assigned a separate compensable 
rating of 10 percent for the veteran's left lumbar 
radiculopathy associated with degenerative disc disease, 
lumbar spine, with disc bulge, effective August 1, 2003.  As 
the 10 percent evaluations are less than the maximum 
available ratings, the issues remain on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  From August 1, 2003 to August 29, 2004, the veteran's 
back disability (degenerative disc disease, lumbar spine, 
with disc bulge) was manifested by no more than slight 
limitation of motion with characteristic pain on motion.  It 
was not productive of any incapacitating episodes.  Ankylosis 
was not shown.  There was no evidence of lumbar strain with 
muscle spasm on extreme forward bending.

2.  From August 30, 2004 to March 23, 2007, the veteran's 
back disability was manifested by moderate limitation of 
motion with muscle spasm.  There was no unilateral loss of 
lateral spine motion.  It was not productive of any 
incapacitating episodes during this period.  Ankylosis was 
not shown.  There was no evidence of sever lumbar strain.

3.  For the period since March 24, 2007, the veteran's back 
disability has been manifested by no more than slight 
limitation of motion with characteristic pain on motion.  It 
has not been productive of any incapacitating episodes.  
Ankylosis has not been shown.  There has been no evidence of 
lumbar strain with muscle spasm on extreme forward bending.

4.  Since August 1, 2003, the veteran's left lumbar 
radiculopathy has been manifested by neurological symptoms 
approximating no more than mild incomplete paralysis of the 
left external popliteal nerve.


CONCLUSIONS OF LAW

1.  For the period from August 1, 2003 to August 29, 2004, 
the criteria for an initial rating in excess of 10 percent 
for degenerative disc disease, lumbar spine, with disc bulge 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 
5293, 5295 (2002 & 2003), 5237, 5243 (2007).  

2.  For the period from August 30, 2004 to March 23, 2007, 
the criteria for a 20 percent rating, but no more, for 
degenerative disc disease, lumbar spine, with disc bulge have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, DCs 5292, 5293, 5295 (2002 & 
2003), 5237, 5243 (2007).  

3.  Since March 24, 2007, the criteria for a rating in excess 
of 10 percent for degenerative disc disease, lumbar spine, 
with disc bulge have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5292, 5293, 
5295 (2002 & 2003), 5237, 5243 (2007).

4.  The criteria for an initial rating in excess of 10 
percent for the chronic neurological manifestations of the 
veteran's left lumbar radiculopathy have not been met since 
August 1, 2003.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 
2002);   38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, DC 8721 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The veteran's claim for an increased initial rating for his 
back disability arises from his disagreement with the initial 
evaluation assigned following each grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA afforded the veteran VA 
examinations in March 2003 and March 2007.  The veteran has 
not indicated that he was seen regarding his back disability 
by any provider or at any time other than the treatment 
reflected in the current medical records on file.  Therefore, 
the veteran's service treatment records and all identified 
and authorized post-service treatment records available and 
relevant to the issues on appeal have been requested or 
obtained.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010 (2007).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

The regulations for rating disabilities of the spine were 
revised during the pendency of this appeal, effective 
September 26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas v. Derwinski, 
1 Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 
69 Fed. Reg. 25179 (2004).

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of any lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disability under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

At the time the veteran filed his claim for service 
connection for a back disability, intervertebral disc 
syndrome was evaluated either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  This regulation was 
slightly revised in September 2003.  Effective September 26, 
2003, the regulations for rating disabilities of the spine 
were revised, and the diagnostic codes were reclassified.  
These reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2002 & 2007).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The orthopedic manifestations of the veteran's lumbar 
disability were originally rated 10 percent disabling under 
DC 5292-5293.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 5292 
pertains to limitation of motion of the lumbosacral spine.  
38 C.F.R. § 4.71a, DC 5292. Diagnostic Code 5293 pertains to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5293 
(2003).  Since the revision of the diagnostic criteria 
pertaining to the back, the veteran's lumbar disability has 
been rated under DC 5243, which pertains to intervertebral 
disc syndrome.  In addition to the diagnostic criteria 
pertaining to limitation of motion and intervertebral disc 
syndrome, the diagnostic criteria pertaining to lumbosacral 
strain are also applicable.  38 C.F.R. § 4.71a, DC 5295 
(2002).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.  38 C.F.R.        § 4.71a, 
DCs 5285, 5286, 5289 (2002).

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent was not warranted unless there was moderate 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  
Report of separation examination dated in March 2003 revealed 
range of motion of the veteran's lumbar spine as follows:  
forward flexion to 84 degrees, extension to 35 degrees, 40 
degrees lateral bending, bilaterally, and 35 degrees 
rotation, bilaterally, with pain on all ends of motion.  A 
private treatment record dated in August 2004, following an 
acute exacerbation of his condition, revealed range of motion 
of the veteran's lumbar spine as follows:  forward flexion to 
60 degrees, extension to 10 degrees, lateral bending to the 
right decreased from normal by 25 percent, lateral bending to 
the left decreased 50 percent from normal, and 15 degrees 
rotation, bilaterally.  VA treatment records dated in June 
2006 indicated that the veteran exhibited full range of 
motion and was able to bend, twist, and turn; however, he 
refused additional testing to determine the degree of his 
range of motion.  Report of VA examination in March 2007 
revealed range of motion of the veteran's lumbar spine as 
follows:  forward flexion to 90 degrees, extension to 26 
degrees, 18 degrees lateral bending to the right, 30 degrees 
lateral bending to the left, and 30 degrees bilateral 
rotation to the right.  Extension and lateral bending to the 
right ranges of motion were affected by pain.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
range of motion recorded at each of the above examinations, 
the Board concludes that the veteran's limitation of motion 
warrants staged ratings, in order to account for varying 
levels of severity over the course of the entire appeal 
process.  

Range of motion testing in March 2003 revealed limitation of 
motion of flexion to 84 degrees, slightly less than normal 90 
degrees, and greater than normal extension, lateral flexion, 
and lateral rotation.  Based upon the minimally limited range 
of flexion, and greater than normal extension, lateral 
flexion, and rotation, the veteran's limitation of motion can 
be found to be no more than slight, for which a 10 percent 
rating is warranted under DC 5292.  A higher rating of 20 
percent would not be warranted without a showing of moderate 
limitation of motion.  However, range of motion testing on 
August 30, 2004 revealed limitation of motion of flexion to 
60 degrees, or 30 degrees less than normal, extension to 10 
degrees, or 20 degrees less than normal, and below normal 
lateral flexion and lateral rotation.  Based upon the 
moderately limited range of flexion, extension at two-thirds 
of normal, and below normal lateral flexion and later 
rotation, the veteran's limitation of motion can be found to 
be no more than moderate, for which a 20 percent rating is 
warranted under DC 5292.  At no time was the veteran's range 
of motion found to be severe or extremely minimal, and a 
rating in excess of 20 percent was not warranted.  
Accordingly, the Board finds that from August 1, 2003, the 
effective date of service connection, to August 29, 2004, the 
day prior to the date as of which moderate limitation was 
demonstrated, the veteran's back disability warranted no more 
than a 10 percent rating based upon slight limitation of 
motion.  

Range of motion testing on March 24, 2007 revealed limitation 
of motion of flexion to 90 degrees, or normal forward 
flexion, slightly less than normal extension at 26 degrees, 
less than normal lateral flexion to the right, and normal 
lateral flexion to the left and lateral rotation.  Based upon 
the normal range of flexion, slightly limited extension, less 
than normal lateral flexion to the right, and normal lateral 
flexion to the left and lateral rotation, the veteran's 
limitation of motion can be found to be no more than slight, 
for which a 10 percent rating is warranted under DC 5292.  A 
higher rating of 20 percent would not be warranted without a 
showing of moderate limitation of motion.  Thus, the Board 
finds that from August 30, 2004, the date upon which evidence 
revealed moderate limitation of motion, to March 23, 2007, 
the day prior to the date as of which improved limitation of 
motion was demonstrated, the veteran's back disability 
warranted a 20 percent rating, but no more, based upon 
moderate limitation of motion.

Finally, the Board finds that for the period since March 24, 
2007, the date upon which evidence revealed improvement in 
the limitation of motion, the veteran's back disability has 
warranted a 10 percent rating, but no more, based upon slight 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

When evaluated under the more specific numerical criteria 
found in the revised regulations, the Board again finds that 
the veteran is entitled to no more than a 10 percent rating 
for the period from August 1, 2003 to August 29, 2004, a 20 
percent rating, but no more, for the period from August 30, 
2004 to March 23, 2007, and a 10 percent rating, but no more, 
since March 24, 2007.  According to the new regulations, the 
veteran's limitation of motion of flexion to 84 degrees 
measured in March 2003 warranted no more than a 10 percent 
rating, as forward flexion of 84 degrees is at the most 
slight end of the 61 degrees to 85 degrees range for a 10 
percent rating.  The veteran's limitation of motion of 
flexion to 60 degrees measured on August 30, 2004 warranted a 
20 percent rating, but no more, as forward flexion of 60 
degrees is at the most slight end of the 31 degrees to 60 
degrees range for a 20 percent rating.  Thus, the Board finds 
that from August 1, 2003, the effective date of service 
connection, to August 29, 2004, the day prior to the date as 
of which more severe limitation of motion was demonstrated, 
the veteran's back disability warranted no more than a 10 
percent rating.  However, as of August 30, 2004, a 20 percent 
rating was warranted.

With respect to whether a rating higher than 20 percent was 
warranted, the Board finds no evidence that would support a 
higher rating.  At no time was the veteran's range of motion 
found to be limited beyond 60 degrees, and a rating in excess 
of 20 percent under 38 C.F.R. § 4.71a was not warranted.  The 
next clinical evidence of the veteran's limitation of motion 
is dated March 24, 2007, wherein the veteran was afforded a 
VA examination.  The veteran's limitation of motion of 
flexion to 90 degrees measured at that time has warranted a 
10 percent rating, but no more, as forward flexion of 90 
degrees is considered normal flexion and is outside of the 
range for a 10 percent rating.  Accordingly, the Board finds 
that from August 30, 2004, the date on which more severe 
limitation of motion was demonstrated, to March 23, 2007, the 
day prior to the date as of which improvement in the 
limitation of motion was demonstrated, the veteran's back 
disability warranted an increased rating of 20 percent 
rating, but no more, based upon limitation of motion.

Finally, the Board finds that for the period since March 24, 
2007, the date on which improvement in limitation of motion 
was demonstrated, the veteran's back disability has warranted 
a 10 percent rating, but no more, based upon limitation of 
motion.  Based upon the new regulations as compared to the 
old regulations, the veteran is again not entitled to a 
rating higher than 10 percent from August 1, 2003 to August 
29, 2003, higher than 20 percent from August 30, 2004 to 
March 23, 2007, or higher than 10 percent since March 24, 
2007.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2007).  

Next, when rated under the diagnostic code for lumbosacral 
strain, the veteran's back disability again fails to satisfy 
the qualitative criteria for a rating higher than 10 percent 
from August 1, 2003 to August 29, 2004, higher than 20 
percent from August 30, 2004 to March 23, 2007, or higher 
than 10 percent since March 24, 2007, under the old version, 
as well as under the new version.  Compare 38 C.F.R. § 4.71a, 
DC 5295 (2002) with 38 C.F.R. § 4.71a, DC 5237, General 
Rating Formula for Diseases and Injuries of the Spine (2007).  

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent was not warranted unless there was muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A rating of 40 percent was 
not warranted unless there was listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  

In this case, the veteran asserts that he experiences muscle 
spasm with flare-ups.  Report of VA examination in March 2003 
indicates that the veteran did not complain of muscle spasm 
and physical examination was negative for evidence of muscle 
spasm.  The only clinical evidence of muscle spasm is in a 
treatment record dated on August 30, 2004.  At that time, the 
veteran reported pain and muscle spasm, and physical 
examination revealed a grade 4/5 palpable spasm at the L-4/5 
innerspace.  There is no clinical evidence of record that the 
veteran was unable to bend sideways in one direction.  
Because there is no evidence that the veteran experienced 
symptomology of muscle spasm that warranted more than a 10 
percent rating under DC 5295 until August 30, 2004, the Board 
finds that from August 1, 2003, the effective date of service 
connection, to August 29, 2004, the day prior to the date as 
of which muscle spasm is demonstrated, the veteran's back 
disability warranted no more than a 10 percent rating. 

However, due to the severity of the muscle spasm observed at 
the time of treatment on August 30, 2004, the Board resolves 
all benefit of the doubt in favor of the veteran and finds 
that the symptomology of his back disability is more closely 
aligned with the diagnostic criteria warranting a 20 percent 
rating.  Records also indicate that the veteran complained of 
muscle spasm during treatment on April 30, 2006.  Physical 
examination at that time, however, revealed no evidence of 
muscle spasm.  Thus, the Board finds that from August 30, 
2004, the date upon which muscle spasm is demonstrated, to 
April 29, 2006, the day prior to the date as of which no 
muscle spasm was observed, the veteran's back disability 
warranted a 20 percent, but no more, rating based upon 
lumbosacral strain under DC 5295. 

Report of VA examination in March 2007 indicates that the 
veteran did not complain of muscle spasm and physical 
examination was negative for evidence of muscle spasm.  
Because there is no evidence that the veteran experienced 
symptomology of muscle spasm that warranted a 10 percent 
rating under DC 5295, the Board finds that since April 30, 
2007, the date upon which no muscle spasm was observed, the 
veteran's back disability has warranted no more than a 10 
percent rating.  Under the new schedular criteria, the 
veteran's range of motion meets the criteria for a rating of 
no more than 10 percent from August 1, 2003 to August 29, 
2003, 20 percent, but no more, from August 30, 2004 to April 
29, 2006, and 10 percent, but no more, since April 30, 2006, 
as discussed above.  Accordingly, the criteria pertaining to 
lumbosacral strain cannot provide for higher ratings than the 
criteria pertaining to limitation of motion.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome (IVDS), would entitle the 
veteran to higher ratings, the evidence for consideration 
includes treatment records dated from August 2004 to January 
2008, and reports of VA examinations dated in March 2003 
March 2007.  After September 23, 2002, and prior to September 
26, 2003, IVDS could be rated either on the basis of the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2002 and 2003).  
Under this version of the code, a 20 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least two weeks but less than 
four during the past 12 months.  A 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  

In this case, records indicate that the veteran sought 
treatment for an acute exacerbation of his condition and 
complained of muscle spasm in August 2004.  Physical 
examination at that time revealed muscle spasm.  The veteran 
reported that he had remained in bed for six days, as a 
result of his pain.  Significantly, however, he was not 
placed on bed rest by a physician.  While the veteran 
reported in his history of back pain during his VA 
examination in March 2007 that he experienced incapacitating 
episodes that averaged two or three days in duration and 
occurred approximately four times per year, there is no 
evidence that the veteran was prescribed bed rest by a 
physician.  Because the veteran has not been prescribed bed 
rest by a physician since the initial grant of service 
connection, he is not entitled to an increased rating under 
this version of this diagnostic code.

A September 2003 revision to the IVDS code stated that IVDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  For purposes of evaluation under DC 
5243, "[c]hronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5243, Note 1 (2003-04).  
Orthopedic disabilities are rated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Similarly, neurological disabilities are rated separately 
using criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5243, Note 
2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or DC 
5243 (in effect from September 23, 2002 to September 26, 
2003, and from September 26, 2003 through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities, to include evaluation under the new General 
Rating Formula for Diseases and Injuries of the Spine and DC 
5237 (lumbosacral strain).

Turning first to the orthopedic manifestations, the veteran's 
March 2003 separation examination shows forward flexion to 84 
degrees, extension to 35 degrees, 40 degrees bilateral 
bending, and 30 degrees bilateral rotation to the left.  
These ranges of motion warrant a rating of no more than 10 
percent under the general rating formula.  On range of motion 
testing during private treatment in August 2004, the veteran 
had forward flexion to 60 degrees, extension to 10 degrees, 
lateral bending to the right decreased by 25 percent of 
normal, lateral bending to the left decreased by 50 percent 
of normal to the left, and 15 degrees bilateral rotation.  
These ranges of motion warrant a rating of 20 percent, but no 
more, under the general rating formula.  On VA examination in 
March 2007, the veteran had forward flexion to 90 degrees, 
extension to 26 degrees, 18 degrees lateral bending to the 
right, 30 degrees lateral bending to the left, and 30 degrees 
bilateral rotation.  These ranges of motion warrant a 
noncompensable disability rating under the general rating 
formula.  Accordingly, the Board finds that from August 1, 
2003 to August 29, 2004, the veteran's back disability 
warranted no more than a 10 percent rating based upon 
limitation of motion, and from August 30, 2004 to March 23, 
2007, the veteran's back disability warranted a 20 percent 
rating, but no more, based upon limitation of motion.  The 
Board finds that for the period since March 24, 2007, the 
veteran's back disability has not warranted a compensable 
rating based upon limitation of motion.  The requirements for 
a 30 percent rating under the general rating formula, forward 
flexion of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine, are not demonstrated.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, DC 5237 (2007).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

The Board has found that the veteran is not entitled to a 
rating in excess of 10 percent for the orthopedic 
manifestations of his back disability under any of the 
applicable rating criteria from August 1, 2003 to August 29, 
2004.  However, the veteran is entitled to an increased 
rating of 20 percent, but no more, for the orthopedic 
manifestations of his back disability from August 30, 2004 to 
March 23, 2007.  Since March 24, 2007, when the veteran was 
found to have nearly normal range of motion, he has not been 
entitled to a rating in excess of 10 percent.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Although the veteran has complained of flare-ups, 
these occur only after certain activities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In addition, the RO has assigned a separate 10 percent 
rating, effective from August 1, 2003, for the neurological 
manifestations of the lumbar disability, under DC 8721.  The 
question before the Board, then, is whether the veteran is 
entitled to a higher separate rating for his neurological 
manifestations.  

Diagnostic Code 8721 provides the rating criteria for 
paralysis of the external popliteal nerve, and therefore 
neuritis and neuralgia of that nerve.  Complete paralysis of 
the external popliteal nerve, which is rated as 40 percent 
disabling, contemplates foot dropping and slight drooping of 
the first phalanges of all toes, inability to dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost, abduction of foot lost, adduction weakened, and 
anesthesia covering entire dorsum of foot and toes.  
Disability ratings of 10 percent, 20 percent and 30 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  
38 C.F.R. § 4.124a, DC 8721.  Diagnostic Code 8621 refers to 
neuritis of the external popliteal nerve.  The criteria for 
evaluation are the same.

On VA examination in March 2003, the veteran reported that he 
did not experience neuropathy.  Physical examination was 
negative for an abnormal gait and foot drop, and examination 
revealed a negative straight leg raise and normal sensation.  
Records dated in August 2004 indicate that the veteran had a 
functional lumbar impingement on the left with tingling and 
numbness.  During treatment in April and June 2006, the 
veteran denied numbness, tingling, and radiation of pain into 
the lower extremities.  Most recently, during his VA 
examination in March 2007, the veteran complained of back 
pain which intermittently radiated to his left and right 
lower extremities.  Physical examination at that time 
revealed negative straight leg raising, bilaterally, and 
intact motor, sensation and symmetrical reflexes, 
bilaterally.  Detailed reflex examination revealed diminished 
left knee reflex compared to normal right knee reflex, 
diminished left ankle reflex compared to normal right ankle 
reflex, and normal plantar flexion, bilaterally.  Detailed 
motor examination revealed normal hip flexion, bilaterally, 
diminished left hip extension compared to normal right hip 
extension, normal knee extension, bilaterally, diminished 
left ankle dorsiflexion compared to normal right ankle 
dorsiflexion, normal ankle plantar flexion, bilaterally, and 
normal great toe extension, bilaterally.  Detailed sensory 
examination revealed normal vibration, bilaterally, 
diminished pain sensation on the left compared to normal pain 
sensation on the right, normal light touch, bilaterally, and 
normal position sense, bilaterally.  As straight leg raising 
was negative, reflexes were only slightly diminished, 
sensation was only slightly impaired, and only minimal 
weakness has been demonstrated, the Board finds that the left 
lower extremity radiculopathy symptoms are primarily sensory 
in nature and compatible with an incomplete paralysis of the 
external popliteal nerve that is mild in degree.  
Accordingly, the Board agrees with the RO's award of a 
separate 10 percent rating for the neurological 
manifestations of left lower extremity radiculopathy under DC 
8721.  The Board finds no evidence of impairment that would 
warrant a higher rating.

The Board notes that the veteran failed to appear for 
additional neurological testing that was scheduled in April 
2007.  As a result, any information that may have been 
obtained as a result of that examination, and possibly would 
have been beneficial to the veteran's claim, is not of 
record.  The Board reminds the veteran that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski,      1 Vet. App. 190 (1991). 

At the time of the VA examination in March 2007, the veteran 
was diagnosed with bilateral radiculopathy.  As discussed 
above, physical examination revealed objective symptomology 
of the veteran's radiculopathy as to the left lower extremity 
only.  Neurological testing of the right lower extremity 
revealed predominantly normal results. 

The Board finds that, under the new criteria, the veteran 
would be rated no more than 10 percent disabled for his 
chronic orthopedic manifestations for the period from August 
1, 2003 to August 29, 2004; 20 percent disabled, but no more, 
for the period from August 30, 2004 to March 23, 2007; and 10 
percent disabled, but no more, since March 24, 2007.  Also 
under the new criteria, the veteran would be rated as 10 
percent disabled, but no more, for his chronic neurological 
manifestation of left lower extremity radiculopathy.  After 
combining the ratings under 38 C.F.R. § 4.25, the veteran 
would be entitled to total disability ratings no higher than 
those provided for by the old criteria, by separately rating 
his chronic orthopedic and neurological disabilities under DC 
5243.  38 C.F.R. § 4.25 (2007).  Accordingly, the veteran is 
not entitled to ratings higher than 10 percent for the period 
from August 1, 2003 to August 29, 2004, 20 percent for the 
period from August 30, 2004 to March 23, 2007, and 10 percent 
since March 24, 2007, under the General Ratings Formula and 
DC 5237.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of   38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R.            § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 10 percent for 
degenerative disc disease, lumbar spine, with disc bulge, for 
the period from August 1, 2003 to August 29, 2004, is denied.

An initial disability rating of 20 percent, but no more, for 
degenerative disc disease, lumbar spine, with disc bulge, for 
the period from August 30, 2004 to March 23, 2007, is 
granted.

An initial disability rating in excess of 10 percent for 
degenerative disc disease, lumbar spine, with disc bulge, 
since March 24, 2007, is denied.

An initial rating in excess of 10 percent for left lumbar 
radiculopathy associated with degenerative disc disease is 
denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


